DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 7/29/2022. However, the prior art of record, Yoo, US 2020/0203778, “ having a publication date of May 31, 2019, cannot be a printed publication published prior to the effective filing date of the present application based on the earlier effective filing date of the priority document. Therefore, Yoo is disqualified as prior art under 35 U.S.C 102(a)(1).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paulsen et al., US 2013/0175469.
Regarding claim 1, Paulsen et al., teaches a method for producing a high-nickel positive electrode active material (0049), comprising: preparing a lithium composite transition metal oxide (0049), having a nickel content of 80 atm % or greater among 
transition metals (0054); washing the lithium composite transition metal oxide (0016); and mixing the washed lithium composite transition metal oxide with an aluminum raw material (0016) and heat treating the mixture at a temperature of 650.degree. C. to 690.degree. C. (0049; 0052; 0054; 0067) to obtain a positive electrode active material having a surface portion doped with aluminum (0016; 0030-0031).Regarding claim 2, Paulsen et al., teaches wherein the lithium composite transition metal oxide is represented by [Formula 1] (0033; 0036; 0048-0049; 0065) below: Li.sub.aNi.sub.bCO.sub.cMn.sub.dM.sub.eO.sub.2 [Formula 1] in Formula 1 (0048-0049; 0065); wherein the aluminum raw material comprises, an aluminum-containing oxide (abstract; 0030; 0078-0079), or a mixture thereof.Regarding claim 3, Paulsen et al., teaches wherein the aluminum raw material comprises an aluminum-containing oxide (abstract; 0030; 0078-0079), or a mixture thereof.
Regarding claim 4, Paulsen et al., teaches wherein the aluminum raw material is mixed in an amount of 0.05 parts by weight to 1 parts by weight based on 100 parts by weight of the washed lithium composite transition metal oxide (0019; 0044-0045).Regarding claim 5, Paulsen et al. teaches wherein the heat treatment is performed in an oxygen atmosphere (0054).Regarding claim 6, Paulsen et al. teaches wherein the mixing is dry-mixing (0001; 0014; 0054).Regarding claim 7, Paulsen et al., teaches a high-nickel positive electrode active material (0049) having an average composition (0049), represented by Formula 2 below: Li.sub.xNi.sub.yCo.sub.zMn.sub.wAl.sub.vM.sub.uO.sub.2 [Formula 2] in Formula 2, (abstract; 0030; 0078-0079), wherein a doping concentration of Al gradually decreases from a surface of the positive electrode active material toward the center thereof (0015; 0046; 0079).Regarding claim 8, Paulsen et al. does not teach wherein an atomic fraction of Al in all transition metals is 2 atm % or greater at a depth of 50 nm or less from the surface of the positive electrode active material.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 9, Paulsen et al. does not teach wherein the atomic fraction of Al in all transition metals is 2 atm % to 15 atm % at a depth of 50 nm or less from the surface of the positive electrode active material.However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 10, Paulsen et al., teaches a positive electrode (abstract) comprising the high-nickel positive electrode active material of claim 7 (0049; 0073).Regarding claim 11, Paulsen et al., teaches a lithium secondary battery (abstract; 0014) comprising the positive electrode of claim 10 (abstract; 0014).Regarding claim 12, Paulsen et al., teaches wherein the M is a doping element substituted for a transition metal site of the lithium composite transition metal oxide (0030-0031; 0077).Regarding claim 13, Paulsen et al., teaches wherein the M is a doping element substituted for a transition metal site of the lithium composite transition metal oxide (0014; 0016-0017; 0031; 0032).
Thus, the claims are anticipated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727